Lifeway Foods, Inc. 6431 W. Oakton Morton Grove, IL 60053 Phone: (847) 967-1010 Fax: (847) 967-6558 E-mail: info@lifeway.net Web site:www.lifeway.net- www.kefir.com – www.starfruitcafe.com September 19, 2014 Via EDGAR Anne Nguyen Parker Branch Chief United States Securities and Exchange Commission t., N.E. Washington, D.C.20549 Re: Lifeway Foods, Inc. Form 10-K for Fiscal Year Ended December 31, 2013 Filed April 2, 2014 Form 10-Q for Fiscal Quarter Ended June 30, 2014 Filed August 11, 2014 File No. 000-17363 Dear Ms. Parker: Lifeway Foods, Inc. (the “Company”) hereby advises the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that the Company has received the Staff’s letter dated September 5, 2014 (the “Staff Comment Letter”), regarding the Commission’s review of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 and the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2014. The Staff Comment Letter requests that the Company respond within ten (10) business days or advise the Staff when the Company would provide a response. As discussed with Ms. Caroline Kim, the Company respectfully requests an extension until Friday, October 3, 2014 to respond to the Staff Comment Letter. Thank you for your consideration of our request. If you have any questions, or if you require additional information, regarding the foregoing, please contact me at (347) 915-0118. Sincerely, /s/ Edward Smolyansky Edward Smolyansky Chief Financial and Accounting Officer, Chief Operating Officer, Secretary and Treasurer
